Title: To Benjamin Franklin from David Hartley, 29 October 1782
From: Hartley, David
To: Franklin, Benjamin


My Dear friend
London Oct 29 1782
I am very sorry to hear of your illness, but I hope that one of your Complaints the Gout will after you have paid off the Score give you a renewed lease of health and strength. As to the Gravel I presume you know very well that the Sope boiler’s ley (wch must be nearly the same in all Countries) is a specific. It is so likewise for the Stone but that is a very difficult distemper to deal with. But for the Gravel the relief is speedy, and after that a few drops taken every day in milk is a certain preventive.
I thank you for your answer respecting the fire plates &c. I have transmitted it to Count Sarsfield & the Duc de Vauguyon. I shall be much obliged to you if you will be so good as to send me the work wch you mention viz Moyens de preserver les Edifices dincendies &c par M Piroux.
I cannot agree that the 3d article of the preliminaries dated May 1782 can be contrary to any treaty because it was proposed to have been made to the Court of France. I just say this one word because I wd not lie under the suspicion of suggesting a single idea contrary to good faith. Multum interest quando Quo modo et a Quo quid fiat. Take this in two senses both respecting the persons From whom and To whom.— God bless you. Pray let me hear of your health.
Your ever affecte
D H.
 
Addressed: To Dr Franklin. &c / Passy / near Paris
